Citation Nr: 1441306	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 4, 1980 to April 25, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The February 1989 Board decision that denied service connection for an acquired psychiatric disorder was not appealed and is final.  

2.  Additional evidence associated with the claims file since the February 1989 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and/or does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In March 2011 and July 2011 letters issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2011 and July 2011 letters also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the March 2011 and July 2011 letters provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates for his claimed disability.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private medical records, and the Veteran's statements.  

The Board has decided to not afford the Veteran a VA examination and opinion with respect to his claim to reopen.  The VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant.  However, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  In the decision below, the Board has found no basis for reopening the claim of service connection.  Therefore, the duty to obtain a VA examination and opinion has not been triggered.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by responding to notices and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Board decisions are final when issued, unless reconsideration is ordered.  38 C.F.R. § 20.1100 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for an acquired psychiatric disorder was originally denied by a rating decision in July 1988.  The claim was denied based on the rationale that there was no evidence of an acquired psychiatric disorder in service.  The Veteran appealed that decision, but in February 1989, the Board upheld the denial of service connection because the service treatment records did not show a chronic psychiatric disorder, nor did the evidence show that an acquired psychiatric disorder was due to the Veteran's period of service.  A motion for reconsideration was not made, and therefore the February 1989 Board decision is final.  38 U.S.C.A. §§ 511(a), 7103(a) (West 2002); 38 C.F.R. § 20.1100(a) (2013).  

The Board acknowledges that in December 1989, the Veteran filed a claim for "an increase in [his] service connected nerve condition."  The Board notes that the Veteran erroneously filed a claim for increased rating for a non-service-connected psychiatric disorder and that he submitted medical records that were duplicative of the medical evidence that had been considered in the February 1989 final Board decision.  However, even assuming that the Veteran's December 1989 claim was a claim to reopen that was left pending without a final adjudication at that time, the subsequent November 2011 rating decision that declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder subsumed his prior pending claim.  Williams v. Peake, 521 F.3d. 1348, 1350-51 (Fed. Cir. 2008). 

In the November 2011 rating decision on appeal, the RO declined to reopen the claim based on the rationale that the evidence did not indicate that a mental disorder had been incurred during the Veteran's period of active service.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The evidence received subsequent to the February 1989 Board decision denying service connection for an acquired psychiatric disorder includes, in relevant part, private medical records dated from June 1990 to December 2007 and the Veteran's statements.

Private medical records show that the Veteran was intermittently hospitalized for various psychiatric disorders.  The Veteran contended in his statements that he had never experienced any psychiatric problems prior to service and that he believed his period of service to be the cause of his subsequent mental breakdowns that required multiple hospitalizations.     

The new evidence does not indicate that the Veteran's acquired psychiatric disorders had been incurred during the Veteran's period of active service.  Indeed, at no time did any of the Veteran's treating providers find that he had a psychiatric disorder that had its onset in service.  Additionally, the Veteran's lay statements are duplicative of his prior assertions.  The evidence of record at the time of the February 1989 Board decision already included the Veteran's statements indicating that he believed that his psychiatric disorders had their onset during his period of service.  

Thus, the Board finds that the new evidence merely reiterates a fact already established and is merely cumulative of the evidence of record at the time of the last final denial.  Additionally, as the new evidence does not show that the Veteran's acquired psychiatric disorder is related to his period of service, it does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence is not material.  




ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for an acquired psychiatric disorder is not reopened and the appeal is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


